Citation Nr: 0033756	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The veteran is seeking non-service-connected pension 
benefits.  It is noted that these are awarded on the basis of 
an inability to obtain or retain substantially gainful 
employment.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.342.  Evidence 
of record, VA domiciliary notes dated from March to May 2000, 
refer to the fact that the veteran was working.  Employment 
would be an indication that the veteran has failed to file a 
claim upon which relief may be granted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  It is also shown that he has 
been evaluated for vocational rehabilitation purposes by VA.  
These records have not been associated with the claims file 
prior to appellate consideration.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that if records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire them).  Additionally, the record shows that the 
veteran had been repeated evaluated for a left foot disorder.  
For pension benefits, the Board is required to review the 
assignment of percentage ratings for each disability 
identified.  Roberts v. Derwinski, 2 Vet. App. 387 (1992).  
The RO has not evaluated the veteran's foot disorder for 
pension purposes.  

In view of the above, the case is remanded for the following:

1.  The RO should ascertain whether the 
veteran is currently employed.  

2.  If the veteran is found to be 
unemployed, the RO should obtain all 
records of VA outpatient treatment and 
reports of vocational rehabilitation.  
Should any of these records show that the 
veteran have a chronic foot disorder, or 
any other physical disability, these 
conditions should be examined and 
appropriate ratings assigned.  

When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


